PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/792,548
Filing Date: 24 Oct 2017
Appellant(s): Varian Medical Systems, Inc.



__________________
Eric Sophir (Reg. No. 48,499)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Appellant argues that the claims are patient eligible because they are not directed to an abstract idea, even they are, they recite a practical application of such abstract idea and claims recite significantly more, since they provide an inventive concept.
Exemplary claim 11 recites:
A system comprising: 
an electronic client device; 
a device associated with a domain expert; 
a decision tree database, one or more clinical terminology databases; and 
a server in communication with the databases, the electronic client device and the expert computing device, wherein the server is configured to: 
receive a model of a clinical evaluation process from the domain expert through at least one of a first interactive user interface or an application programming interface displayed on the device associated with the domain expert, wherein the clinical evaluation process refers to one or more coded clinical data; 
convert the model of the clinical evaluation process into logical expressions of a decision tree by parsing the model of the clinical evaluation process, wherein the logical expressions comprise decision rules at paths or nodes, conditional expressions, outcomes for positive or negative evaluation, data requirements for path traversal, or auxiliary data; 
dynamically identify the coded clinical data referenced in the clinical evaluation process; 
receive, from the one or more clinical terminology databases, the referenced coded clinical data in a first format dependent on the one or more clinical terminology databases that provided the respective referenced coded clinical data, wherein the clinical-5- 4835-0955-0067.1Docket No. 2018-055US02 (112099-0112)PATENTterminology databases comprise clinical codes corresponding to various diseases and medical conditions; 
wherein converting the model into logical expressions of the decision tree comprises: (1) retrieving value sets from a clinical terminology database based on the coded clinical data referenced in the clinical evaluation process; (2) converting the referenced coded clinical data in the first format into a second format; and (3) populating the value sets with the converted referenced coded clinical data in the second format; 
generate and store the decision tree into the decision tree database, 
wherein the decision tree is corresponding to a clinical treatment identifier associated with the clinical evaluation process; 
receive a request from a client associated with the electronic client device, wherein the request comprises patient data associated with a patient; 
determine a first decision tree of a set of decision trees of the decision tree database based on the received patient data, wherein a start condition corresponding to the first decision tree is satisfied by the received patient data; 
evaluate, by a stateless decision engine of the server, the received patient data against the first decision tree to determine evaluation results by traversing the first decision tree and applying the received patient data when executing the logical expressions of the first decision tree; 
update the set of decision trees in response to receipt of an indication of an update to a knowledge set database; 
responsive to the update, determine the first decision tree or a second decision tree from the updated set of decision trees based on the received patient data; 
evaluate, by the stateless decision engine of the server, the received patient data against the first decision tree or the second decision tree to determine second evaluation results, and 
transmit the second evaluation results to the client, receipt of the second evaluation results causing the client to display the second evaluation results.

Argument A:
Appellant argues that the claims are directed to non-abstract processes of: (1) converting a model that is created at a graphical user interface into a decision tree, and (2) updating a set of decision trees in real-time so patient data may be evaluated through a stateless evaluation without relying on any previous evaluations, as conventional computer systems often rely upon.
Is response to (1), Examiner submits that the current claims do not recite “converting a model that is created at a graphical user interface into a decision tree”, the imitations recite “converting, by the server, the model of the clinical evaluation process into logical expressions of a decision tree… wherein converting the model into logical expressions of the decision tree comprises: (1) retrieving value sets from a clinical terminology database based on the coded clinical data referenced in the clinical evaluation process; (2) converting the referenced coded clinical data in the first format into a second format; and (3) populating the value sets with the converted referenced coded clinical data in the second format…”.
As indicated in the rejection, the limitation of “converting a model form one format into a different format” is found to be a certain method of organizing human activity, such as a user can make a conversion of data from one format to another. The current specification recites “The analytic server may convert the request and associated data records to a proper data format specific to the CDS and optimized for stateless expression evaluation. Similarly, the analytic server may convert responses from the CDS to other formats as required by the application/system (e.g., CIS) on the electronic client device. The analytic server may perform all conversions automatically without human intervention.”, however, the current specification does not recite that this conversion cannot be done by a human. The reason to use the analytic server to convert data seems like automating the converting process. And the current specification does not recite that this automation is an improvement of the technology in the medical field. 
In response to (2), Examiner submits that, claims do not recite “updating a set of decision trees in real-time…”, claims recite “updating the decision tree to reflect the feedback associated with the evaluation results” and this limitation is directed to an abstract idea of certain methods of organizing human activity, based on user updating the decision tree according to certain rules or regulations. 

Appellant argues that claim 1 further recites evaluating patient data using the created decision tree, updating a set of decision trees in response to an update to a knowledge set database, and then re-evaluating the same patient data based on the updated set of decision trees. The above-described process enables “real-time updates of patient evaluation results” without relying or needing to store or retrieve from memory any previous evaluation results as previous computing systems would have done. However, neither “updating patient evaluation results in real-time” nor “without relying or needing to store or retrieve from memory any previous evaluation results” features are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claim limitations are directed to an abstract idea.

Argument B:
Appellant argues that the claims recite a practical application of such an abstract idea, because claims recite computer-specific protocols for converting a GUI into a computer-executable decision tree and updating such a decision tree for stateless evaluation by performing specific steps in a sequence…Appellant continues that the rejected claims are similar to the example 42’s claims (recited in the USPTO Guidance) and claim limitations are directed to collecting data from different sources (e.g. different terminology databases) that is in different formats…and converting the data into another format so that the data can be used to generate a decision tree. 
In response, Examiner submits that the reason that claim in example 42 found to provide additional elements integrated into a practical application is that the claim recites the additional elements provide specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The rejected claims do not recite such a technological improvement.
The rejected claims recite “convert the model of the clinical evaluation process into logical expressions of a decision tree…comprises: (1) retrieving value sets from a clinical terminology database based on the coded clinical data referenced in the clinical evaluation process; (2) converting the referenced coded clinical data in the first format into a second format; and (3) populating the value sets with the converted referenced coded clinical data in the second format”. Examiner respectfully submits that the limitation of “converting a model from one format into a different format” is found to be a certain method of organizing human activity, such as a user can make a conversion of data from one format to another. 
The converting process (converting data from one format to a second format, and parsing the process model) is described in the current specification as “The decision tree generator 430 may include a model parser 431 that may traverse the process model and parse the process model. An expression generator 432 that may convert the process model into logical expressions of a decision tree.” in par. 46. The converting process is described as a well-understood, routine and conventional activity in the medical field, in order to organize and evaluate data. The converting process is not described in the current specification as an improvement nor described as solving any technical problem (for instance, prior systems cannot convert a medical data format into another format to generate a decision tree to evaluate patient condition). 
Appellant also argues that claim 1 recites “a method for real-time patient data evaluation using stateless decision trees” and it’s similar to “the real-communication benefits” of claim 1 of example 42. In response, Examiner submits that the claim 11 recite: 
“evaluate, by a stateless decision engine of the server, the received patient data against the first decision tree to determine evaluation results by traversing the first decision tree and applying the received patient data when executing the logical expressions of the first decision tree; 
update the set of decision trees in response to receipt of an indication of an update to a knowledge set database; 
responsive to the update, determine the first decision tree or a second decision tree from the updated set of decision trees based on the received patient data; 
evaluate, by the stateless decision engine of the server, the received patient data against the first decision tree or the second decision tree to determine second evaluation results, and 
transmit the second evaluation results to the client, receipt of the second evaluation results causing the client to display the second evaluation results.”
Examiner submits that the claims are directed to-determining a decision tree based on the patient data, evaluate the patient data against the first and second decision trees and transmit the evaluation result to the client-, and these limitations do not provide any technical improvement such a in example 42, since determining a proper decision tree based on received patient data is of the abstract idea and transmitting the results is an insignificant extra-solution activity, which do not provide a practical application for the abstract idea (see MPEP 2106.05 (g)).

Argument C:
Appellant argues that claims are patent eligible because they provide an inventive concept. In response, Examiner submits that, under current Office guidelines, patentability with respect to 35 U.S.C. 101 is not evaluated through the lens of 35 U.S.C. 103(a). Although novelty and non-obviousness may provide a useful clue in identifying limitations that are not conventional or routine in the field (79 Fed. Reg. 74624), claims that overcome rejections under 35 U.S.C. 102 or 103 are not necessarily statutory in nature.
Appellant argues that claim limitations (using data form different databases to generate a computer-executable decision tree that can be used to evaluate patient data and of updating such decision trees to enable stateless real-time evaluation) amounts to significantly more than organizing human activity. In response, Examiner submits that the additional element of using a server to perform both converting, identifying, evaluating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The server and the computing device have been described in the current specification as generic computer components.  The specification recites “The expert computing device 140 may be any computing device comprising a processor and non-transitory machine-readable storage medium allowing the expert computing device 140 to interact with the analytic server 110a.” in par. 26.
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626         

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.